Citation Nr: 0609427	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-33 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from June 1974 to August 1974, in the United States 
Army National Guard from May 1978 to October 1979, and has an 
additional seven months and twenty three days of active 
service.  

This appeal arises from a April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, which denied the veteran's application to reopen 
his claim for service connection for a bilateral knee 
disorder.  

The veteran's representative in the February 2004 notice of 
disagreement limited the issue on appeal to that of reopening 
the claim for service connection for the left knee disorder.  
38 C.F.R. § 20.200 (2005).  

The issue of service connection for a left knee disorder is 
being remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a left knee disorder 
in an August 1994 rating decision.  The veteran did not 
appeal the August 1994 rating decision.  

2.  The evidence submitted since the August 1994 rating 
decision of the RO is not cumulative or redundant of evidence 
already in the claims folder and is so significant that it 
must be considered to fairly decide the claim.  The new 
evidence when considered with the evidence as a whole 
presents a reasonable possibility of substantiating the 
veteran's claim.  


CONCLUSIONS OF LAW

1.  The August 1994 rating decision of the RO is final.  
38 C.F.R. §§ 3.104, 20.1103 (1994).  

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a left knee 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that legislation has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to the claim, 
and expanded VA's duty to notify the claimant and the 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  In addition, VA has issued regulations that 
implement the statutory changes effected by the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(c).  The 
provisions of 38 C.F.R. § 3.156 were changed only for claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156 (2003)).  The 
appellant's request to reopen his claim was filed in 
September 2002.  Consequently, the new version of § 3.156 
applies.  

As the decision of the Board reopens the appellant's claim 
for service connection a left knee disorder and remands the 
claim for additional development, further review to determine 
if the requirements of VCAA have been met is not required.  

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied by the RO and 
has not been timely appealed, that determination is final.  
In order to later establish service connection for the 
disorder in question, it is required that new and material 
evidence be presented warranting reopening the claim and 
reviewing the former disposition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2005).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself, or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the clam sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2005).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Factual Background:  After reviewing the claims folder, the 
Board has concluded the veteran is somewhat confused about 
the facts and procedural history of his claims for service 
connection for a "knee condition."  For that reason, the 
Board will recite in detail the history and factual 
background revealed in the claims folder.  

The veteran initially filed his claim for service connection 
for a "knee condition" in April 1988.  On his application 
he did not specify which knee was injured in service or use 
the plural, knees.  He listed his periods of active duty as 
being from June 1974 to August 1974 at Paris Island.  He also 
listed a second period of service from January 1976 to 1979 
at Fort Jackson and in Oklahoma.  He wrote in the blank that 
he had served in the Army and put "not applicable" in the 
blank for Reservist or National Guard service.  

The service medical records, communications from the National 
Personnel Records Center (NPRC), and a DD Form 214 are not 
consistent with the information provided by the veteran.  

In May 1988, the RO received verification from the NPRC that 
the veteran had entered active duty in June 1974 and been 
separated in August 1974, and then reentered active duty in 
May 1978 and been separated in October 1979.  The DD Form 214 
reveals the veteran entered active duty with the United 
States Army Reserve in May 1978 and was separated from the 
service in October 1979.  In addition, the veteran had prior 
active service of seven months and twenty three days, and 
inactive service of one year and ten months.  His reserve 
obligation terminated in January 1982.  

Service medical records reveal the veteran was examined in 
May 1974 prior to his entrance into the United States Marine 
Corps in June 1974.  No disorder of the lower extremities was 
noted at entrance into service.  On his May 1974 Report of 
Medical History the veteran checked having swollen or painful 
joints.  On the reverse was a written notation that he had 
knee swelling.  Physical screening found the veteran fit and 
no defects were noted in July 1974.  

An August 1974 Aptitude Board Report Cover Sheet reveals the 
veteran's general qualifications did not warrant his 
retention in the service.  Although the veteran claimed to 
have a 12th grade education he did not have the intellectual 
assets to complete recruit training.  He was considered to be 
functionally illiterate.  As the veteran had no discipline 
problems and had displayed motivation to complete recruit 
training, an honorable discharge was recommended.  The only 
records of treatment in service were for dental issues.  

Service medical records also include a Report of Medical 
History, dated in July 1976.  It lists his position as E-1, 
NG, which the Board assumes means National Guard.  The 
veteran checked a history of a trick or locked knee.  There 
is no comment on the reverse and no Report of Physical 
Examination dated in July 1976.  A Worksheet For Screening 
Medical Records of Newly Assigned Active Duty Personnel from 
Fort Benning, Georgia is merely dated 29 August, with no year 
listed.  A September 1976 Report of Medical Examination 
performed at Fort Benning, Georgia is clearly stamped 
"SEPARATION" on the back.  No disorder of the lower 
extremities was noted on that evaluation.  Ten days later, in 
September 1976 the veteran sought treatment for his knee.  
Service medical records reveal the veteran had injured his 
knee, two days previously.  It was painful to walk on his 
knee.  Objective examination of the right knee was positive 
for crepitus.  There was no erythema or laxity.  There was 
mild edema around the bursa.  He had full range of motion.  
The assessment was to rule out chondromalacia of the patella.  
An X-ray report revealed a normal right knee.  

There are service medical records of an optometric evaluation 
conducted at Fort Jackson, S. C. in May 1978, but no Report 
of a Physical Examination.  There is also no separation 
examination dated in October 1979 in the claims folder.  

In response to the veteran's application in April 1988, the 
RO ordered a VA examination in May 1988.  VA medical records 
from that date include a notation after 6-1-88 C & P, DNR 6-
1-88.  The Board interprets that as indicating the veteran 
did not report for the scheduled VA examination.  

The RO then denied service connection for a right knee injury 
in a July 1988 rating decision.  The RO sent the veteran a 
letter in September 1988 informing him his claim for a right 
knee condition had been denied.  The letter was returned to 
the RO as undeliverable.  

The Veterans Services Division of the VA Medical Center at 
Wadsworth received a Statement in Support of Claim from the 
veteran in December 1993.  He stated he wished to reopen his 
claim for service connection for both knees.  He reported 
having surgery at the Downtown VA.  He contended he had been 
treated continuously since service for his knee condition.  

In January 1994 the RO received copies of the veteran's 
records from the West Los Angeles Medical Center.  December 
1993 VA records indicate the veteran injured his knees in 
service.  He had required a left knee arthroscopy in the 
1970's.  X-rays of the left knee revealed minimal 
osteoarthritis and suprapatellar bursitis.  The veteran also 
complained of right knee pain.  The assessment was bilateral 
knee trauma in service, status post left knee arthroscopy 
with complaints of right knee pain.  

The RO in an April 1994 rating decision denied service 
connection for a left knee disorder and denied the request to 
reopen the claim for service connection for a right knee 
disorder.  The claims folder includes a letter to the veteran 
which is undated but refers to the "enclosed Rating 
Decision."  A copy of the letter stamped April 1994 was 
returned to the RO and then remailed.  

Again in July 1994 the RO received from The Veterans Services 
Division of the VA Medical Center at Wadsworth a Statement in 
Support of Claim from the veteran.  He requested he be "re-
evaluated for an increase in my service connected knees."  

The RO received additional VA medical records in July 1994.  
They included treatment records for both knees and noted that 
X-rays revealed deformity of the articular margins and 
decreased medial joint space, that was worse on the left.  
The veteran had osteoarthritis of both knees.  

The RO denied service connection for residuals of a left knee 
injury and found that new and material evidence had not been 
submitted to reopen the claim in a 
rating decision in August 1994.  The RO notified the veteran 
of the August 1994 rating decision by letter in the same 
month.  The veteran filed a notice of disagreement with the 
August 1994 rating decision in May 1995.  

The RO then received a July 1995 VA operative report which 
included diagnosis of degeneration of the right knee medial 
meniscus with grade III and IV chondromalacia diffusely 
through all three compartments.  

A statement of the case was issued to the veteran in August 
1995.  A September 1995 rating decision continued to deny the 
request to reopen the claim for service connection.  A 
supplemental statement of the case was issued to the veteran 
in September 1995.  The veteran did not submit a substantive 
appeal.  The next communication in the claims folder from the 
veteran is dated in September 1995 and involves a claim for a 
clothing allowance.  

The veteran filed his claim that is the subject of this 
remand in December 2002.  He requested that his claim for 
service connection for a bilateral knee disorder be reopened.  

In support of his claim the veteran submitted a letter from a 
VA physician.  The letter, dated in December 2002, indicates 
VA records indicate the veteran had knee problems since the 
1970's.  In the opinion of the VA physician the veteran's 
current knee problems were directly related to the injury 
sustained while the veteran was on active duty in the Marine 
Corps.  

The RO denied the request to reopen the claim for service 
connection for a bilateral knee disorder in an April 2003 
rating decision.  The veteran's representative in his 
February 2004 notice of disagreement limited the issue to the 
denial of service connection for the left knee disorder.  The 
veteran submitted his substantive appeal in September 2004.  

The veteran appeared before the undersigned Veterans Law 
Judge at a videoconference hearing in September 2005.  The 
veteran testified that after he was separated from the Marine 
Corps he joined the National Guard.  He went on active duty 
in 1976 and was having problems with the left knee when he 
went on duty.  He also testified that during his time in the 
Marines he had to run while carrying a backpack and two 
canteens.  As a result he slammed down on his knees a lot 
during basic training.  

Analysis.  The United States Court of Appeals for Veterans 
Claims (Court) has held VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  

The RO originally denied service connection for a left knee 
disorder in April 1994 and August 1994 rating decisions.  The 
veteran submitted a notice of disagreement with those rating 
decisions.  The RO again denied the claim in the September 
1995 rating decision.  The veteran did not submit a timely 
substantive appeal.  The rating decisions dated in April 
1994, August 1994 and September 1995 are therefore final 
decisions.  38 C.F.R. § 20.1103 (1993, 1994 and 1995).  

The Board has compared the evidence submitted prior to 
September 1995 and found it includes current diagnoses of a 
left knee disorder in VA records beginning in 1993.  There is 
no evidence of any left knee disorder in the service medical 
records.  

The evidence submitted since that date includes additional 
post service medical records which include diagnosis of a 
left knee disorder, a letter from a VA physician, and the 
transcript of the veteran's testimony.  The evidence 
contained in the VA medical records is merely redundant and 
includes evidence already of record.  The letter from the VA 
physician had not previously been submitted.  It relates to 
an unestablished fact.  The VA physician stated there were VA 
records of treatment for the knees in the 1970's and offered 
her opinion that the current left knee disorder was related 
to service.  In determining whether evidence is new and 
material, "the credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510 (1992).  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  When you 
consider the evidence of medical records of treatment at VA 
in the 1970's for the knees, combined with the current 
diagnosis of a left knee disorder, the service records which 
indicate the veteran had three separate periods of active 
duty in the 1970's, with opinion of the VA physician it 
raises a reasonable possibility the reopened claim could be 
substantiated.  38 C.F.R. § 3.156 (2005).  

The evidence considered as a whole raises a reasonable 
possibility the veteran's claim may be substantiated.  For 
that reason, the Board has concluded new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for a left knee disorder.  


ORDER

The veteran's claim for service connection for a left knee 
disorder is reopened.  


REMAND

The Board has noted the veteran was found to be functionally 
illiterate in service.  A review of the claims folder 
indicates he may still have difficulty communicating in 
writing accurately and concisely.  For that reason, the Board 
urges the veteran to contact his representative and work 
closely with him in responding to the questions posed to him 
below.  In reviewing the claims folder it became obvious that 
the veteran has a history of raising claims and then failing 
to follow through with either appearing for examinations or 
pursuing his appellate rights.  It is the responsibility of 
veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. 
App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  The Board specifically included a synopsis of the 
veteran's claims for service connection and the evidence in 
the claims folder in an effort to assist the veteran in 
understanding what the evidence shows and how additional 
evidence is necessary to support his claim.  

The review of the evidence above indicates there may be 
additional evidence that has not been obtained.  First, it is 
clear that all the veteran's periods of active duty have not 
been verified and that there may be additional medical 
records from additional currently unverified periods of 
active duty, active duty for training and inactive duty for 
training.  The veteran served in both the Marine Corps and in 
the United States Army National Guard.  The DD Form 214 in 
the claims folder indicates the veteran had seven months of 
prior active service, only part of which has been identified 
as to dates and places of service.  

The RO requested the veteran's VA records of treatment dated 
from 1992 forward.  A VA physician has indicated there are VA 
records of treatment of the knees dated in the 1970's.  The 
claims folder does not contain any VA records of treatment 
dated prior to 1993.  A request should be made for VA records 
dated from the 1970's through 1992.  

Although the veteran submitted a statement from a VA 
physician stating that she believed the veteran's current 
bilateral knee disorder was related to service, the VA 
physician indicated in her letter she had not reviewed the 
service medical records.  The veteran should be afforded a VA 
examination and an opinion should be requested.  38 C.F.R. 
§ 3.159 (2005).  

Accordingly, the case is REMANDED for the following action:

1.  VA should request the veteran to 
identify all health care providers who 
have treated him for a left or right knee 
disorder since his separation from the 
service in August 1974.  The veteran is 
specifically requested to identify the 
health care provider who performed the 
surgery on his knee or knees in the 
1970's.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran which 
have not been previously secured.  This 
should include a specific request for VA 
treatment records from the West Los 
Angeles, Downtown Los Angeles and/or 
Wadsworth VA Medical Center of treatment 
received from August 1974 to 1992.  

2.  VA should again attempt to verify all 
the veteran's periods of active duty, 
active duty for training and inactive 
duty for training in both the Marine 
Corps, U.S. Army, and the U. S. Army 
National Guard.  

3.  VA should request the veteran's 
complete service personnel file through 
official channels.  

4.  VA should again request the veteran's 
service medical records for any 
additional periods of active duty, active 
duty for training and inactive duty for 
training from NPRC and the Adjutant 
General of the State of Florida.  

5.  After the development ordered in 
paragraphs 1 through 4 has been completed 
to the extent possible, VA should arrange 
for the veteran to be examined by an 
orthopedist to determine the etiology of 
his currently diagnosed right and left 
knee disorders.  The claims folder should 
be made available to the physician in 
conjunction with the examination.  VA 
should inform the physician of the dates 
of the veteran's periods of active duty, 
active duty for training and inactive 
duty for training.  The physician is 
asked to specifically review September 
1976 service medical records, and the 
claims folder and then answer the 
following question.  Is it as least as 
likely as not (50 percent chance) that 
the current right knee disorder is 
related to any incident in service?  Is 
it as likely as not (50 percent chance) 
that the current left knee disorder is 
related to any incident in service?  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


